Title: To James Madison from James Monroe, 14 April 1816
From: Monroe, James
To: Madison, James


                    
                        
                            April 14. [1816]
                            
                        
                    
                    The enclosed from Genl. Ripley, was intended for my own inspection only; but as it is interesting in many views, and especially as his objects can be effected only by your being acquainted with them & his reason, in their favor, and your se[e]ing it, can do no harm to him or any other person, I send it to you.
                    
                    I send also Mr Bagots reply to my note respecting the British Commissrs. for the boundary.
                    
                        J.M.
                    
                